Fourteenth Court of Appeals

BE IT REMEMBERED:

      THAT at the term of the Honorable Fourteenth Court of Appeals of the State of Texas,
begun and holden at Houston on January 1, 2019, present Chief Justice KEM THOMPSON FROST,
and Justices TRACY CHRISTOPHER, KEN WISE, KEVIN JEWELL, FRANCES BOURLIOT,
JERRY ZIMMERER, CHARLES A. SPAIN, MEAGAN HASSAN and MARGARET “MEG”
POISSANT.

       “Pursuant to and in compliance with an order of the Supreme Court of Texas, dated October
7, 2019, it is ordered that this cause be transferred to the 1st Court of Appeals, at Houston, Texas,
and that the Clerk of this Court certify all orders made in this Court, and transmit all records and
papers in said cause to the Clerk of the 1st Court of Appeals.


      14-19-00657-CV                         In the Interest of A.M.H-F., A.L.F., A.C.J.H-M., A.H.H. II.,
                                             A.P.J.H-M. aka A.C.H-M., children v. Texas Department of
                                             Family and Protective Services


       I, CHRISTOPHER A. PRINE, Clerk of the Fourteenth Court of Appeals, at the City of
Houston, hereby certify that this is a true and correct copy of this Court’s Order entered October 7,
2019 from this Court to the 1st Court of Appeals, at Houston, Texas as appears of record in the
Court’s Minutes.

        IN WITNESS WHEROF, I hereunto set my hand and affix the seal of this Court at Houston,
this October 7, 2019.


                                                    CHRISTOPHER A. PRINE, CLERK
                                                    FOURTEENTH COURT OF APPEALS
                                                    AT HOUSTON

                                                    /s/ Christopher A. Prine
                IN THE SUPREME COURT OF TEXAS
                                 ═══════════════════════
                                  Misc. Docket No. 19-9096
                             ═══════════════════════
                  __________________________________________________

                                 TRANSFER OF CASE
                    FROM THE FOURTEENTH COURT OF APPEALS
                         TO THE FIRST COURT OF APPEALS
                 ___________________________________________________


        Pursuant to Tex. Gov’t Code ' 73.001, the following case is hereby transferred from the
Court of Appeals for the Fourteenth District, Houston, Texas to the Court of Appeals for the First
District, Houston, Texas:

                                    Case No. 14-19-00657-CV
 In the Interest of A.M.H-F., A.L.F., A.C.J.H-M., A.H.H.II., A.P.J.H-M. aka A.C.H-M., Children
                       v. Texas Department of Family and Protective Services

        The Fourteenth Court of Appeals will make the necessary order for the transfer of the case
directed hereby and will cause the Clerk of that Court to transfer or transmit all filings in the case,
and verify all Orders made, to the First Court of Appeals. Upon completion of the transfer, the
Fourteenth Court of Appeals shall provide notice of the transfer to the Supreme Court and the State
Office of Court Administration.

       ORDERED by the Supreme Court of Texas, in Chambers,

                                               With the Seal thereof affixed at the City of Austin,
                                               this 7th day of October, 2019.


                                               _______________________________________
                                               BLAKE A. HAWTHORNE, CLERK
                                               THE SUPREME COURT OF TEXAS